 



Exhibit 10.7
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Superior
Offshore International, Inc., a Delaware corporation (“Company”), and David
Weinhoffer (“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive has accepted an offer of employment with the Company and
has agreed to become employed by the Company effective May 29, 2007; and
     WHEREAS, Company is desirous of employing Executive on the terms and
conditions, and for the consideration, hereinafter set forth and Executive is
desirous of being so employed by Company on such terms and conditions and for
such consideration;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, Company and Executive agree as follows:
ARTICLE 1: EMPLOYMENT AND DUTIES
     1.1 Employment; Effective Date. Effective as of May 29, 2007 (the
“Effective Date”), and continuing for the period of time set forth in Article 2
of this Agreement, Company agrees to employ Executive and Executive agrees to be
employed by Company, subject to the terms and conditions of this Agreement.
     1.2 Positions. From and after the Effective Date, Company shall employ
Executive in the position of Vice President—Business Development, or in such
other positions as the parties mutually may agree.
     1.3 Duties and Services. Executive agrees to serve in the position referred
to in paragraph 1.2 and to perform diligently and to the best of his abilities
the duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time. Executive’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s executive employees, as such policies may be amended
from time to time.
     1.4 Other Interests. Executive agrees, during the period of his employment
by Company, to devote his primary business time, energy and best efforts to the
business and affairs of Company and its affiliates and not to engage, directly
or indirectly, in any other business or businesses, whether or not similar to
that of Company, except with the prior consent of the Company’s Chief Executive
Officer.
     1.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty to act at all times in the best interests of
Company. In keeping with





--------------------------------------------------------------------------------



 



such duty, Executive shall make full disclosure to Company of all business
opportunities pertaining to Company’s business and shall not appropriate for
Executive’s own benefit business opportunities concerning Company’s business.
     1.6 Place of Employment. Executive’s performance of services under this
Agreement shall be rendered in Houston, Texas, subject to necessary travel
requirements of Executive’s position and duties hereunder. Executive understands
and agrees that he may be required to periodically travel to, among other
locations, the Company’s office in Lafayette, Louisiana. Executive shall not be
required to relocate to a location that is more than 50 miles from Houston,
Texas without Executive’s consent to such relocation.
ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT
     2.1 Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on May 31, 2009 (the “Initial Expiration Date”); provided,
however, that beginning on the Initial Expiration Date, and on each anniversary
of the Initial Expiration Date thereafter, if this Agreement has not been
terminated pursuant to paragraph 2.2 or 2.3, then said term of employment shall
automatically be extended for an additional one-year period unless on or before
the date that is 90 days prior to the first day of any such extension period
either party shall give written notice to the other that no such automatic
extension shall occur.
     2.2 Company’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Company shall have the right to terminate Executive’s employment
under this Agreement at any time for any of the following reasons:
     (i) upon Executive’s death;
     (ii) upon Executive’s becoming incapacitated by accident, sickness or other
circumstance which, in the opinion of a physician selected by Company, renders
him mentally or physically incapable of performing the duties and services
required of him hereunder (“Disability”);
     (iii) for cause, which for purposes of this Agreement shall mean Executive
(A) has willfully breached any of his duties and obligations hereunder resulting
in materially adverse consequences to Company or any of its affiliates, (B) has
misappropriated funds or property of Company or any of its affiliates, or
(C) has engaged in conduct that is materially adverse to the interests of
Company or any of its affiliates (each referred to hereinafter as “Cause”); or
     (iv) for any other reason whatsoever, in the sole discretion of either the
Company’s Chief Executive Officer or the Board of Directors.
     2.3 Executive’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:

-2-



--------------------------------------------------------------------------------



 



     (i) within 60 days of and in connection with or based upon (A) a material
breach by Company of any material provision of this Agreement, (B) a material
reduction in title of the Executive set forth in paragraph 1.2 without
Executive’s consent to such reduction or (C) any requirement that Executive
relocate in violation of paragraph 1.6 (each referred to hereinafter as “Good
Reason”); provided, however, that, prior to Executive’s termination of
employment under this paragraph 2.3(i), Executive must give written notice to
Company of any such breach, reduction or requirement and such breach, reduction
or requirement must remain uncorrected for 20 days following such written
notice;
     (ii) at any time after there is a Change in Control (as such term is
defined in paragraph 6.1); or
     (iii) at any time for any other reason whatsoever, in the sole discretion
of Executive.
     2.4 Notice of Termination. If Company or Executive desires to terminate
Executive’s employment hereunder at any time prior to expiration of the term of
employment as provided in paragraph 2.1, it or he shall do so by giving written
notice to the other party that it or he has elected to terminate Executive’s
employment hereunder and stating the effective date for such termination,
provided that no such action shall alter or amend any other provisions hereof or
rights arising hereunder.
ARTICLE 3: COMPENSATION AND BENEFITS
     3.1 Base Salary. During the period of this Agreement, Executive shall
receive a minimum annual base salary of $300,000. Executive’s annual base salary
shall be reviewed by the Board of Directors (or a committee thereof) on an
annual basis, and, in the sole discretion of the Board of Directors (or such
committee), such annual base salary may be increased, but not decreased.
Executive’s annual base salary shall be paid in equal installments in accordance
with the Company’s standard policy regarding payment of compensation to
executives but no less frequently than monthly.
     3.2 Incentive Compensation. Executive shall be eligible to receive
incentive compensation in such amounts and on such terms as shall be determined
in the sole discretion of the Board of Directors (or a committee thereof).
     3.3 Other Perquisites. During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
     (i) Business and Entertainment Expenses - Subject to Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executive employees generally, Company shall reimburse Executive for, or pay on
behalf of Executive, reasonable and appropriate expenses incurred by Executive
for business related purposes, including costs of entertainment and business
development.
     (ii) Car Allowance - Company shall provide to Executive an automobile
allowance of $850 per month or such greater amount as is approved by the Chief

-3-



--------------------------------------------------------------------------------



 



Executive Officer or the Board of Directors (or a committee thereof).
Notwithstanding anything in this Agreement to the contrary, any such
reimbursement shall be made no later than March 15 of the calendar year
following the calendar year in which such reimbursable expenses were incurred.
     (iii) Other Company Benefits - Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other executive employees of Company. Such benefits, plans and programs shall
include, without limitation, any profit sharing plan, thrift plan, health
insurance or health care plan, life insurance, disability insurance, pension
plan, supplemental retirement plan, vacation and sick leave plan, and the like
which may be maintained by Company. Company shall not, however, by reason of
this paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to executive employees generally.
ARTICLE 4: PROTECTION OF INFORMATION
     4.1 Disclosure to Executive. Company shall disclose to Executive, or place
Executive in a position to have access to or develop, trade secrets or
confidential information of Company or its affiliates; and/or shall entrust
Executive with business opportunities of Company or its affiliates; and/or shall
place Executive in a position to develop business good will on behalf of Company
or its affiliates.
     4.2 Property of Company. All documents, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, and all other writings
or materials of any type embodying any information relating to Company or its
business are and shall be the sole and exclusive property of Company. Upon
termination of Executive’s employment by Company, for any reason, Executive
promptly shall deliver the same, and all copies thereof, to Company; provided,
however, that Executive may retain any Company supplied cellular telephones in
his possession at the time of such termination but Company shall be entitled to
immediately discontinue the cellular service for such telephones upon such
termination of employment.
     4.3 No Unauthorized Use or Disclosure. Executive will not, at any time
during or after Executive’s employment by Company, make any unauthorized
disclosure of any confidential business information or trade secrets of Company
or its affiliates, or make any use thereof, except in the carrying out of
Executive’s employment responsibilities hereunder. Affiliates of the Company
shall be third party beneficiaries of Executive’s obligations under this
paragraph. As a result of Executive’s employment by Company, Executive may also
from time to time have access to, or knowledge of, confidential business
information or trade secrets of third parties, such as customers, suppliers,
partners, joint venturers, and the like, of Company and its affiliates.
Executive also agrees to preserve and protect the confidentiality of such third
party confidential information and trade secrets to the same extent, and on the
same basis, as Company’s confidential business information and trade secrets.

-4-



--------------------------------------------------------------------------------



 



     4.4 Remedies. Executive acknowledges that money damages would not be
sufficient remedy for any breach of this Article by Executive, and Company shall
be entitled to specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article, but shall be in addition to all remedies
available at law or in equity to Company, including the recovery of damages from
Executive.
ARTICLE 5: NONCOMPETITION OBLIGATIONS
     5.1 In General. As part of the consideration for the compensation and
benefits to be paid to Executive hereunder; to protect the trade secrets and
confidential information of Company and its affiliates that have been and will
in the future be disclosed or entrusted to Executive, the business good will of
Company and its affiliates that has been and will in the future be developed in
Executive, or the business opportunities that have been and will in the future
be disclosed or entrusted to Executive by Company and its affiliates; and as an
additional incentive for Company to enter into this Agreement, Company and
Executive agree to the noncompetition obligations hereunder. Executive shall
not, directly or indirectly for Executive or for others, in the State of Texas
and in all parishes of the State of Louisiana and in the U.S. Gulf of Mexico:
     (i) engage in any business competitive with the business conducted by
Company during the term of employment of Executive in such states; or
     (ii) render advice or services to, be employed by, acquire an ownership
interest in, or otherwise assist, any other person, association, or entity who
is engaged, directly or indirectly, in any business competitive with the
business conducted by Company during the term of employment of Executive in such
states with respect to such competitive business, except that Executive may hold
up to 2% of the outstanding shares of any publicly held company engaged in such
competitive activities.
The noncompetition obligations set forth above shall apply only during the
period that Executive is employed by Company and for one year thereafter.
     5.2 Enforcement and Remedies. Executive acknowledges that money damages
would not be sufficient remedy for any breach of this Article by Executive, and
Company shall be entitled to specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article, but shall be in
addition to all remedies available at law or in equity to Company, including,
without limitation, the recovery of damages from Executive.
     5.3 Reformation. It is expressly understood and agreed that Company and
Executive consider the restrictions contained in this Article to be reasonable
and necessary to protect the proprietary information of Company. Nevertheless,
if any of the aforesaid restrictions are found by a court having jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 6: EFFECT OF TERMINATION ON COMPENSATION
     6.1 Defined Terms. For purposes of this Article 6, the following terms
shall have the meanings indicated:
     “Change in Control” means (i) a merger of Company with another entity, a
consolidation involving Company, or the sale of all or substantially all of the
assets of Company to another entity if, in any such case, (A) the holders of
equity securities of Company immediately prior to such transaction or event do
not beneficially own immediately after such transaction or event equity
securities of the resulting entity entitled to 60% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting entity in substantially the same proportions
that they owned the equity securities of Company immediately prior to such
transaction or event or (B) the persons who were members of the Board of
Directors immediately prior to such transaction or event shall not constitute at
least a majority of the board of directors of the resulting entity immediately
after such transaction or event, (ii) the dissolution or liquidation of Company,
(iii) when any person or entity (other than Louis E. Schaefer, Jr. or Schaefer
Holdings, LP or their affiliates), including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the combined voting power of the outstanding securities of,
(A) if Company has not engaged in a merger or consolidation, Company, or (B) if
Company has engaged in a merger or consolidation, the resulting entity, or
(iv) as a result of or in connection with a contested election of directors, the
persons who were members of the Board of Directors immediately before such
election shall cease to constitute a majority of the Board of Directors. For
purposes of the preceding sentence, (1) “resulting entity” in the context of a
transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change in Control, the term “Company” shall refer to the
resulting entity and the term “Board of Directors” shall refer to the board of
directors (or comparable governing body) of the resulting entity.
     “Termination Benefits” means (i) a lump sum cash payment equal to 100% of
the sum of Executive’s annual base salary at the rate in effect under paragraph
3.1 on the date of termination of Executive’s employment and (ii) all of the
outstanding stock options, restricted stock or unit awards and other equity
based awards granted by Company to Executive shall become fully vested and
immediately exercisable in full on the date of termination of Executive’s
employment.
     6.2 By Expiration. If Executive’s employment with the Company shall
terminate upon expiration of the term provided in paragraph 2.1 hereof because
Executive has provided the notice contemplated in such paragraph to Company,
then all compensation and all benefits to Executive hereunder shall continue to
be provided until the expiration of such term and such

-6-



--------------------------------------------------------------------------------



 



compensation and benefits shall terminate contemporaneously with termination of
his employment. If Executive’s employment with the Company shall terminate upon
expiration of the term provided in paragraph 2.1 hereof because Company has
provided the notice contemplated in such paragraph to Executive, then (i) all
compensation and all benefits to Executive hereunder shall continue to be
provided until the expiration of such term, (ii) such compensation and benefits
shall terminate contemporaneously with termination of his employment, and
(iii) Company shall provide Executive with the Termination Benefits. Any lump
sum cash payment due to Executive pursuant to clause (iii) of the preceding
sentence shall be paid to Executive within ten business days of the date of
Executive’s termination of employment with Company; provided, however, if
Section 409A of the Internal Revenue Code on 1986, as amended (“Code”), is
applicable and Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code, then on or after the six-month anniversary
of the date of termination. The Executive agrees to execute a mutual release and
waiver of claims against Employer in the form attached as Exhibit A on the date
that any such lump-sum payment is paid to the Executive.
     6.3 By Company. If Executive’s employment with the Company shall be
terminated by Company prior to expiration of the term provided in paragraph 2.1,
then, upon such termination, regardless of the reason therefor, all compensation
and benefits to Executive hereunder shall terminate contemporaneously with the
termination of such employment; provided, however, if Executive complies fully
with his obligations under Article 5 hereof, that:
     (i) if such termination shall be for a reason encompassed by paragraph
2.2(i), then, for a period of 6 months beginning on the date of such
termination, Company shall pay to Executive’s designated beneficiary (or his
estate if Executive does not have a beneficiary designation on file with Company
for this purpose) his base salary at the rate in effect under paragraph 3.1 on
the date of such termination, and all of the outstanding stock options,
restricted stock or unit awards and other equity based awards granted by Company
to Executive shall become fully vested and immediately exercisable in full on
the date of termination of Executive’s employment;
     (ii) if such termination shall be for a reason encompassed by paragraph
2.2(ii), then, for a period of 6 months beginning on the date of such
termination, Company shall pay to Executive (or, in the event of Executive’s
death, his designated beneficiary (or his estate if Executive does not have a
beneficiary designation on file with Company for this purpose)) his base salary
at the rate in effect under paragraph 3.1 on the date of such termination, and
all of the outstanding stock options, restricted stock or unit awards and other
equity based awards granted by Company to Executive shall become fully vested
and immediately exercisable in full on the date of termination of Executive’s
employment;
     (iii) if such termination shall be for any reason other than those
encompassed by paragraphs 2.2(i), (ii), or (iii), then Company shall provide
Executive with the Termination Benefits. Any lump sum cash payment due to
Executive pursuant to the preceding sentence shall be paid to Executive within
ten business days of the date of Executive’s termination of employment with
Company; provided that, if Section 409A of the Code is applicable and Executive
is a “specified employee” under

-7-



--------------------------------------------------------------------------------



 



Section 409A(a)(2)(B)(i) of the Code, then on or after the six-month anniversary
of the date of termination. The Executive agrees to execute a mutual release and
waiver of claims against Employer in the form attached as Exhibit A on the date
that any such lump-sum payment is paid to the Executive.
     6.4 By Executive. If Executive’s employment with the Company shall be
terminated by Executive prior to expiration of the term provided in paragraph
2.1, then, upon such termination, regardless of the reason therefor, all
compensation and benefits to Executive hereunder shall terminate
contemporaneously with the termination of such employment; provided, however, if
Executive complies fully with his obligations under Article 5 hereof, that:
     (i) if such termination occurs for a reason encompassed by paragraph
2.3(i), then Company shall provide Executive with the Termination Benefits; and
     (ii) if such termination shall occur within the 180-day period beginning on
the date upon which a Change in Control occurs, then Company shall provide
Executive with the Termination Benefits.
     If Executive is entitled to Termination Benefits under either clause (i) or
clause (ii) of the preceding sentence, then Executive shall not also be entitled
to additional Termination Benefits under the other clause. Any lump sum cash
payment due to Executive pursuant to this paragraph shall be paid to Executive
within ten business days of the date of Executive’s termination of employment
with Company; provided, however, if Section 409A of the Code is applicable and
Executive is a “specified employee” under Section 409A(a)(2)(B)(i) of the Code,
then on or after the six-month anniversary of the date of termination. The
Executive agrees to execute a mutual release and waiver of claims against
Employer in the form attached as Exhibit A on the date that any such lump-sum
payment is paid to the Executive.
     6.5 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of this Agreement, Company and Executive hereby
agree that the payments, if any, to be received by Executive pursuant to this
Article 6 shall be received by Executive as liquidated damages.
     6.6 Other Benefits. This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted units or stock, incentive and deferred
compensation, life insurance policies insuring the life of Executive, and other
benefits under the plans and programs maintained by Company shall be governed by
the separate agreements, plans and other documents and instruments governing
such matters.
ARTICLE 7: MISCELLANEOUS
     7.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

-8-



--------------------------------------------------------------------------------



 



         
If to Company to:
  Superior Offshore International, Inc.    
 
  717 Texas Avenue, Suite 3150    
 
  Houston, Texas 77002    
 
  Attention: Chairman of the Board    
 
       
 
  with a copy to (which copy shall not constitute notice):    
 
       
 
  Bracewell & Giuliani LLP    
 
  711 Louisiana Street, Suite 2300    
 
  Houston, Texas 77002    
 
  Attention: William S. Anderson    
 
  Telephone: (713) 221-1122    
 
  Facsimile: (713) 437-5370    
 
       
If to Executive to:
       
 
 
 
   
 
       
 
 
 
   

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     7.2 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas. Any cause of
action arising between the parties regarding this Agreement shall be brought
only in a court having jurisdiction over the Company in Houston, Harris County,
Texas. Executive consents to personal jurisdiction in any State or Federal court
of competent jurisdiction over the Company in Houston, Harris County, Texas and
waives any entitlement he might otherwise have to a transfer of venue under the
preferred venue requirements of State or Federal rules of civil procedure rules.
     7.3 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     7.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.
     7.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     7.6 Withholding of Taxes and Other Employee Deductions. Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.

-9-



--------------------------------------------------------------------------------



 



     7.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     7.8 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     7.9 Affiliate. As used in this Agreement, the term “affiliate” shall mean
any entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company.
     7.10 Assignment. This Agreement shall be binding upon and inure to the
benefit of Company and any successor of Company, by merger or otherwise. Except
as provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.
     7.11 Term. This Agreement has a term co-extensive with the term of
employment provided in paragraph 2.1. Termination shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
     7.12 Release. The Executive hereby irrevocably releases the Company and its
predecessors (including Superior Offshore International, L.L.C.) and each and
every affiliate, officer, member, shareholder, manager, director and employee of
the Company and its predecessors (including Superior Offshore International,
L.L.C.) (the “Releasees”) from any claims, liabilities, costs, expenses,
actions, suits or demands however arising, whether at law or in equity,
contingent, known or unknown, which the Executive or his heirs, successors or
assigns may have or assert against the Releasees as of the date of the Effective
Date in respect of any ownership interest in the Releasees or in connection with
or arising out of any employment relationship with the Releasees prior to the
Effective Date (including claims for breach of any contract relating to
employment or compensation, or for discrimination based upon race, color,
ethnicity, sex, age, national origin, religion, disability, sexual orientation,
or any other unlawful criterion or circumstance); provided, however, that this
release shall not apply to the Executive’s rights to accrued but unpaid salary,
accrued but unpaid vacation and unpaid reimbursable expenses, in each case to
the extent accrued prior to the Effective Date; provided, further, that this
release shall not apply to any rights, benefits, obligations or restrictions
arising under this Agreement or any agreements entered into pursuant to the
Superior Offshore International, Inc. 2007 Stock Incentive Plan on or after the
Effective Date.
     7.13 Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof and thereof and supersedes
all prior agreements and understandings, oral or written, between the parties
with respect to the subject matter hereof and thereof, and contain all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Executive by Company or any of its
predecessors (including Superior Offshore International, L.L.C.). Without
limiting the scope of the preceding sentence, all understandings and agreements
between the Executive, on the one hand, and the Company or any of its
predecessors or their respective shareholders, members,

-10-



--------------------------------------------------------------------------------



 



managers or officers, on the other hand, preceding the date of execution of this
Agreement and relating to the subject matter hereof or thereof are hereby null
and void and of no further force and effect. Any modification of this Agreement
will be effective only if it is in writing and signed by the party to be
charged.
[Signatures Appear on Next Page]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
      day of May, 2007, to be effective as of the Effective Date.

            SUPERIOR OFFSHORE INTERNATIONAL, INC.
      By:        /s/ R. Joshua Koch, Jr.         Name:   R. Joshua Koch, Jr.   
    Title:   Senior Vice President and General Counsel     

                       /s/ David Weinhoffer       David Weinhoffer           

[Signature Page to Employment Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
     THIS GENERAL RELEASE is entered into among Superior Offshore International,
Inc., a Delaware corporation (“Employer”), and                        (the
“Employee”) as of the             day of                      . The Employer and
the Employee agree as follows:
           1. Employment Status. The Employee’s employment with the Employer
shall terminate effective as of                      ,                      .
           2. Payment and Benefits. Upon the effectiveness of this Release as
set forth in Paragraphs 12 and 13 hereof, Employer shall provide the Employee
with the payments and benefits set forth in Paragraph [6.1 or 6.2] of the
Employment Agreement among the Employer and the Employee, dated as of
                     , 2007 (as amended from time to time, the “Employment
Agreement”).
          3. No Liability. This Release does not constitute an admission by the
Employer, or any of its subsidiaries, affiliates, divisions, trustees, officers,
directors, partners, agents, or employees, or by the Employee, of any unlawful
acts or of any violation of federal, state or local laws.
          4. Employee Release. In consideration of the payments and benefits set
forth in Paragraph [6.2 or 6.3] of the Employment Agreement, the Employee for
himself, his heirs, administrators, representatives, executors, successors and
assigns (collectively, “Employee Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge the Employer and each of
its subsidiaries, affiliates, divisions, successors, assigns, trustees,
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Employer Releasees”), and each of them from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, remedies, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs) of any nature whatsoever, known or unknown, whether pursuant to
contract or in law or equity or otherwise and whether arising under any and all
federal, state, local, county and/or municipal statutes, regulations, rules,
and/or ordinances, including, without limitation, Title VII of the Civil Rights
Act of 1964; the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Older Workers Benefit Protection Act, the Equal Pay Act of
1962, Chapter 21 of the Texas Labor Code and Section 451 of the Texas Labor Code
and/or claims under the Constitutions of the United States and/or the State of
Texas or any other unlawful criterion or circumstance, which Employee Releasors
had, now have, or may have or claim to have in the future against each or any of
the Employer Releasees by reason of any matter, cause or thing occurring, done
or omitted to be done from the beginning of the world until the date of the
execution of this Release (the “Employee Released Claims”); provided, however,
that nothing herein shall release Employer from any right of indemnification or
to director and officer liability insurance coverage under any Employer
organizational documents or at law under any plan or agreement and applicable to
the Employee.

 



--------------------------------------------------------------------------------



 



     Nothing in this Release is intended to interfere with the Employee’s right
to make a complaint or claim with a federal or state administrative agency
including, for example, the National Labor Relations Board, the Equal Employment
Opportunity Commission or the Texas Workforce Commission. However, by executing
this Release, the Employee hereby waives the right to recover in any proceeding
that the Employee may bring before the Equal Employment Opportunity Commission
or any federal or state administrative agency or in any proceeding brought by
the Equal Employment Opportunity Commission or any state human rights commission
on the Employee’s behalf. In addition, this release is not intended to interfere
with the Employee’s right to challenge that his waiver of any and all ADEA
claims pursuant to this Release is a knowing and voluntary waiver,
notwithstanding the Employee’s specific representation to the Employer Group
that he has entered into this Agreement knowingly and voluntarily and that he
has been advised by the Employer Group to consult with an attorney of his choice
regarding same.
          5. Employer Release. The Employer on behalf of itself and its
subsidiaries, affiliates, divisions, successors, assigns, officers, directors,
agents, partners and current and former employees (collectively, the “Employer
Releasors” and together with the Employee Releasors, the “Releasing Parties”)
agrees to and does hereby irrevocably and unconditionally release, acquit and
forever discharge the Employee, and his heirs, executors, administrators,
representatives, successors and assigns (hereinafter collectively referred to as
the “Employee Releasees”), with respect to and from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, causes of action, suits, rights, demands,
costs, losses, debts, and expenses (including attorneys’ fees and costs) of any
kind whatsoever, known or unknown, whether in law or equity and whether arising
under federal, state or local law, which the Releasors had, now have, or may
have or claim to have in the future against each or any of the Employee
Releasees by reason of any matter, course or thing whatsoever from the beginning
of the world until the date of execution of this Release (the “Employer Released
Claims” and, together with the Employee Released Claims, the “Released Claims”);
provided, however, that nothing herein shall release the Employee from
(i) obligations or restrictions arising under or referred to or described in the
Employment Agreement and nothing herein shall impair the right or ability of
Employer to enforce such provisions in accordance with the terms of the
Employment Agreement or (ii) any claims arising out of the Employee’s fraud or
willful misconduct in connection with the conduct of the business of the
Employer Group.
          6. No Additional Facts; Bar. Each of the Releasing Parties hereby
expressly waives any rights such Releasing Party may have under the statutes of
any jurisdiction or common law principles of similar effect, to preserve
Released Claims that such Releasing Party does not know or suspect to exist in
such Releasing Party’s favor at the time of executing this Release. Each of the
Releasing Parties understands and acknowledges that it may discover facts
different from, or in addition to, those which it knows or believes to be true
with respect to the claims released herein, and agrees that this release shall
be and remain effective in all respects notwithstanding any subsequent discovery
of different and/or additional facts. Should any Releasing Party discover that
any fact relied upon in entering into this release was untrue, or that any fact
was concealed, or that an understanding of the facts or law was incorrect, no
Releasing Party shall be entitled to any relief as a result thereof, and the
undersigned surrenders any rights it might have to rescind this release on any
ground. This release is intended to be and

 



--------------------------------------------------------------------------------



 




is final and binding regardless of any claim of misrepresentation, promise made
with the intention of performing, concealment of fact, mistake of law, or any
other circumstances whatsoever. The Employee acknowledges and agrees that if he
should hereafter make any claim or demand or commence or threaten to commence
any action, claim or proceeding against the Employer Releasees with respect to
any cause, matter or thing which is the subject of the release under Paragraph 4
of this Release, this Release may be raised as a complete bar to any such
action, claim or proceeding, and the applicable Employer Releasee may recover
from the Employee all costs incurred in connection with such action, claim or
proceeding, including attorneys’ fees. The Employer Group acknowledges and
agrees that if it should hereafter make any claim or demand or commence or
threaten to commence any action, claim or proceeding against any of the Employee
Releasees with respect to any cause, matter or thing which is the subject of the
release under Paragraph 5 of this Release, this Release may be raised as a
complete bar to any such action, claim or proceeding, and the applicable
Employee Releasee may recover from Employer all costs incurred in connection
with such action, claim or proceeding, including attorneys’ fees.
          7. Restrictive Covenants. The Employee acknowledges that the
provisions of Article 4 and Article 5 of the Employment Agreement shall continue
to apply pursuant to their terms notwithstanding the termination of the
Employment Agreement.
          8. No Assignment of Released Claims. Each Releasing Party represents
and warrants to the Released Parties that there has been no assignment or other
transfer of any interest in any Released Claim.
          9. Severability. If any provision of this Release is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Release will remain in full force and effect. Any provision of this Release
held invalid or unenforceable only in part of degree will remain in full force
and effect to the extent not held invalid or unenforceable.
          10. Amendment. This Release may not be amended, modified or waived
except in a writing signed by the party against whom any such amendment,
modification or waiver is sought to be enforced.
          11. Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflicts of
laws principles.
          12. Acknowledgment. The parties hereto have read this Release,
understand it, and voluntarily accept its terms, and the Employee acknowledges
that he has been advised by Employer to seek the advice of legal counsel before
entering into this Release, and has been provided with a period of twenty-one
(21) days in which to consider entering into this Release.
          13. Revocation. The Employee has a period of seven (7) days following
the execution of this Release during which the Employee may revoke this Release,
and this Release shall not become effective or enforceable until such revocation
period has expired. If, within the ten (10) day period following such
expiration, Employer fails to execute this Release, then this Release shall
become null and void and have no force or effect.

 



--------------------------------------------------------------------------------



 



          14. Counterparts. This Release may be executed by the parties hereto
in counterparts, which taken together shall be deemed one original.
     IN WITNESS WHEREOF, the parties have executed this Release on the date
first set forth above.

         
 
 
 
Executive    
 
       
 
  Superior Offshore International, Inc.    
 
       

                       
 
  By:        
 
  Title:  
 
   
 
     
 
   

 